Wells, J.
The question, raised upon the instructions excepted to, is substantially this : Whether the same condition of a street or sidewalk, which, if produced “from the operation of general causes, as by reason of atmospheric changes,” resulting in a slippery state of the surface, would not be a defect, may be shown by proof and found by a jury to be in fact a defect for which the city or town is liable, “ if the ice is formed by some local cause ” such as those enumerated by the judge at the trial. The jury were instructed that smooth ice, “ not broken up into unevenness,” may be a defect; and that the question of defect or no defect, in such case, would depend upon the manner in which the result, or condition of the street, was produced, whether by general causes affecting a whole town or neighborhood alike, or by some special local cause.
There are expressions, in some of the decisions, upon this subject, which seem to give color to this distinction. But a majorty of the court are satisfied that it is a distinction which will not bear the test of close scrutiny. The liability of towns for defects in highways is a special and peculiar one. It is not based upon the rules of reasonable care upon which individual liability usually depends. Except so far as it is modified, in relation to defects that have not existed twenty-four hours, by the condition that there must have been reasonable notice of the defect, the liability of the town is not at all affected by the question of its diligence or negligence. The existence of the defect, and the lapse of twenty-four hours, or a less time with reason*333able notice of the defect, complete the conditions of liability. It is of no consequence whether that which constitutes the defect arose from causes for which the town is responsible, and over which it had control, or from natural and general causes, such as storms, floods, hurricanes, accident, or gradual and imperceptible change and decay. The fault for which the town is chargeable' consists in permitting the defect to remain, hot in causing it to exist. It is not enough, for the exemption of the town, that it has exercised reasonable care, or even the utmost diligence to make its ways safe, if they are in fact not so. The statute is peremptory. It contains no qualification except that as to the time of the continuance of the defect. It permits no excuse, not even “ the act of God or the public enemy.” Obstructions from snow and ice, and, indeed, in the open country, most defects in the highways, are produced by causes which are natural and of general operation. When an injury is suffered, a town is not allowed to exonerate itself from responsibility by showing that the defect which occasioned it arose from such causes, beyond its control and without any negligence on the part of its officers. On the other hand, if the injury happened by reason of that which was not in itself a defect, the town cannot be made liable, whatever may be the proof as to the manner in which the condition of the way became such as it was.
The ground upon which it has been held that the mere fact that the surface of a well constructed street or sidewalk is rendered smooth and slippery by moisture and frost does not constitute a defect is, that such a condition is so inevitable, so necessarily an incident to the character of our climate, so dependent upon the changes of temperature from day to day and from hour to hour, that it cannot be supposed to have been the intention of the legislature to cast upon the towns a duty so impossible of performance, or a burden from which the highest degree of diligence could do so little to protect them. Stanton v. Springfield, 12 Allen, 566. Luther v. Worcester, 97 Mass. 268. The application of those decisions must not be limited by the reasons which led to the conclusion. Particular instances are not to be excepted from such a rule of law because all the reasons suggested for its adoption do not exist in those instances.
*334The case of Nason v. Boston, 14 Allen, 508, is strongly in point. There a special local cause was relied on as contributing to the condition of the sidewalk, which was alleged to be unsafe. That special cause was within the limits of the street, and in a measure under the control of the city. It affected that particular portion of the sidewalk only. The judge at the trial made substantially the same distinction as was made by the instructions in the present case. But it was held that the responsibility of the city must be determined solely in reference to the condition of the sidewalk, upon which the defect was alleged to have been, which caused the injury. Neither the special cause nor the limited effect was regarded as changing the principle to be applied. Indeed, that which produced the slipperiness in both cases, frost, is neither special as a cause, nor is its operation local or limited, but general.
In the case of Hall v. Lowell, 10 Cush. 260, there was evidence of an accumulation of ice, the character and thickness of which was in dispute; and the case having been submitted to the jury “ upon instructions satisfactory to both parties,” the only question was upon the sufficiency of the evidence to sustain the verdict.
In Shea v. Lowell, 8 Allen, 136, the question to which the exceptions related was not whether the ice was of such a character as to constitute a defect, but whether the defendant had used sufficient care and diligence to remove the ice, or to protect the public from it. As that was one of the grounds of defence relied on, and set up in the answer, the city could not well object to testimony offered to meet it.
Payne v. Lowell, 10 Allen, 147, differs from Shea v. Lowell only in that the question arose upon the competency of certain evidence offered by the defendants to sustain the defence of reasonable diligence. The court remark that “ the evidence excluded had no bearing upon the question whether there was a defect in the way.”
The result of all the decisions is, that the question of defect must be determined by the condition of the way itself in respect to that particular which is alleged to have caused the injury *335complained of; that the question of notice to the town, and of fault or negligence, or the contrary, on the part of the town, are involved only in reference to that particular defect or condition complained of, and, even as to that, only to a very limited degree ; that snow and ice in the streets, or upon sidewalks, are not defects merely because they make it slippery.
As the jury were authorized by the instructions to find that ice, not otherwise a defect by reason of anything in its form or character besides that which is inseparable from ice, was a defect in this case, if they also found that it was produced or deposited upon the sidewalk by reason of some malconstruction or want of repair in a building or structure by the side of or near to the street, and affecting that particular portion of the sidewalk only, a majority of the court are of opinion that the verdict must be set aside. The incorrectness of the instructions cannot be helped by any supposition that the jury, by means of their view or upon any evidence in the case, may have found that there was in fact a defect of a character different from that which the instructions apply to.
The instructions asked for, to the effect that notice of a cause outside, which was likely to produce a defect in the street, is no notice of the defect itself; and that the existence of such a cause for twenty-four hours is not equivalent to the existence of the defect for twenty-four hours, state a correct rule of law; but the instructions given to the jury required them to find that the defective condition which caused the injury had continued so for more than twenty-four hours.
Colt, J.
The jury were told in this case, substantially, that, if from local causes a particular portion of the sidewalk was rendered unsafe by the formation there of smooth ice, and it had continued so for more than twenty-four hours, it might be a defect for which a city or town would be liable; that such defect might arise from malconstruction, or want of repair in the street, or in some structure by the side of the street, affecting some particular portion of the walk, and rendering it unsafe Instructions appropriate to other parts of the case were given *336which were not objected to and are not reported. The action was for an injury occasioned by a defect in the highway, and the jury, under these instructions, must have found that the plaintiff, while in the exercise of due care on her part, was injured solely by such defect. They have declared that smooth ice, under the conditions disclosed here, is a defect in the highway. And the case is brought, in my opinion, within all the statutory conditions fixing the liability of cities and towns in these cases.
Whenever an injury is occasioned to the traveller solely by the condition of the highway, either in respect to its construction, or want of repair, or obstructions suffered to remain upon its surface, the question whether such condition amounts to a defect is ordinarily for the jury alone. It is, under the statutes, a practical question, even more appropriate for the jury than the 1--question of due care. The statutes do not define what shall be a defect. The standard established is, that highways shall be safe and convenient. The rule given is, from the necessity of the case, flexible, and without uniformity in its practical application. It is different in different localities and under different circumstances. It is affected by the amount and nature of the travel to be accommodated, by the character of the country through which the road passes, and the expense and difficulty of constructing and maintaining it. It is one thing in the city and another in the country. It is less stringent in winter and spring, when travel is obstructed by snow and frost and mud, than in summer, when all roads are hard and dry. As a practical question to be settled by the jury, the liability of the town or city will always be affected by the diligence exercised by it, or the negligence with which it is chargeable. It was not the •intention of the statute to impose a liability for that which it is impossible to prevent or remedy. It is indeed peremptory ; and the town is liable, if a defect has actually existed for the required time, even though produced by causes against which human foresight could not guard. But, in such cases, permitting the defect to remain more than twenty-four hours, or not seasonably warning the traveller, so that he may avoid the dan *337ger, is a dereliction of duty which makes the town liable. In most cases, upon the question what is a safe and convenient highway, the jury will be influenced by the knowledge of what it is reasonably practicable to do to adapt a road to existing conditions and existing demands of travel. In view of these considerations, it is manifest also that the degree of care which is required of the traveller varies with the varying standard of what is safe and convenient. He must regard the circumstances suggested, and regulate his care by what he has a right to. expect as to the condition of the road, To a man thus cautious the way may be safe, though in fact dangerous as compared with other roads, or with the same road at another season of the year or under more favorable conditions of the weather. If, for instance, the whole surface of the walk becomes, by the changes in our climate, covered with slippery ice, the highway would be made unsafe to a person passing incautiously over it, yet, if well constructed and in good repair, there would be no defect within the meaning of the statute; while a spot of ice, presenting only a smooth and glare surface, if suffered to gather and remain upon a sidewalk, might be justly considered as creating a defect which makes it at that point unsafe and inconvenient, within the meaning of the statute. In one case, the traveller is put upon his guard; and in the other, not. In one, it is impossible to prevent or remedy the unsafe condition ; and in the other, the danger may be prevented or removed, or due notice of its existence given. The questions, what is due care, and what is a defect, in a given case, must be considered with reference to and as reciprocally affecting each other. If the plaintiff produces any evidence upon the two propositions upon which his case depends, he has the right to submit them to the jury. It is not possible to define either as matter of law, without introducing uncertainty and confusion.
In the case at bar, I do not understand the instructions to have made the safety of the way depend upon the producing cause. All the instructions must be taken together and applied to the facts. The jury were distinctly told that the cause must affect the particular portion of the sidewalk, and render it un*338safe, as distinguished from those influences of the climate which affect the whole surface of the country. The condition of the way in question consisted of a deposit of ice on the walk, more or less permanent, and entirely local in its character. Simple expedients, easily applied, it seems, would have prevented or removed it. It is not material whether it was caused by defective drainage within the limits of the street, the want of a proper culvert, as in Stone v. Hubbardston, 100 Mass. 49, or by neglect to use means adapted to prevent the flow of water from adjoining premises. The jury themselves visited and viewed the locality, and, upon all the evidence, they may have considered it practically as unsafe and inconvenient as if an excavation had been left open, or a tree had fallen across it. The street and sidewalks generally, on the night in question, were free from ice and snow; and the plaintiff came unexpectedly upon it, using due care.
I cannot but think, that, upon sound principles of law applicable to this statute liability of towns, the verdict in this case ought not to be set aside. In doing it, the court must go a step beyond the line established by any former decision.
In Stanton v. Springfield, 12 Allen, 566, slippery ice was produced by sudden changes of the weather, affecting the whole region, upon a sidewalk otherwise well constructed. And the court say that “ it could never have been intended by the legislature to impose upon the towns and cities of the Commonwealth a responsibility so extensive, or that the phrase 1 safe and convenient for travellers ’ should receive such an interpretation. It would require of all the towns an examination of all their roads so incessant and minute, and the application of an efficient remedy would be so laborious and expensive, that it would be manifestly unreasonable to require or expect it. The freezing mist of a single night may glaze over the whole territory of a town. The formation of thin but slippery ice in our climate is an effect which may be so suddenly and extensively produced, ánd which may continue or be renewed for such a length of time, that it would be extremely difficult, if not impossible, for towns to make adequate provision against it.”
*339The plain meaning of this language is, that the towns and cities of the Commonwealth are°not called upon to perform impossibilities. They are not required to resist and counteract the general effects of the climate, and the sudden changes of weather and alternations of temperature which affect the whole territory and surface of a town or a county alike, and which no huma.a diligence could be expected to prevent or to remedy. It is clear that the learned judge who delivered the opinion in that case intended to exclude those cases where the alleged defect is one which it was reasonably practicable to prevent or remedy; for he further says that “ there is no question that a way may be defective or out of repair, within the meaning of the statute, by reason of ice or snow upon it.” It may be “ so exposed to the formation of ice as to make passing over it in winter especially dangerous.” The decision in that case, as in all others, is properly limited by the facts to which it was applied, and cannot be wisely extended to this case.
Hutchins v. Boston, 12 Allen, 571 note, and 97 Mass. 272 note, and Johnson v. Lowell, 12 Allen, 572 note, were held to fall within the principle of Stanton v. Springfield, and involved the same question.
The case of Nason v. Boston, 14 Allen, 508, contained some additional elements, but in the opinion of the court it was brought within the scope of Stanton v. Springfield. It appeared that snow was loosened and thrown up by the wheels of the horse cars passing in the street, and then carried upon the sidewalk by adhering to the feet of those who crossed the street, and was there trodden down; and that ice was formed in that manner upon the sidewalk. This was held not to be a defect for which the city could be held accountable. There was nothing in this case. to show that there was any unevenness, or anythin" like a ridge or mass of ice. There was also nothing to show that ice was formed at that particular spot by anything except the ordinary stress of weather and the ordinary incidents of travel, or that the state of facts at that place differed in any essential particular from other street crossings in general. That snow in winter time should adhere to the feet of passengers crossing *340the streets, and should be shaken off when they reach the sidewalk, and there be trodden down compactly, may be considered as one of the ordinary incidents of the use of the streets. ' Such would probably be the state of things, with no difference except in degree, at that season of the year, at all the street corners, in all the cities of the Commonwealth. That case, therefore, was not one in which it could be said that there was a special or peculiar cause for the formation of ice at the place of the accident, as compared with street corners generally. The opinion of the court in that case is carefully guarded. It is there said, that 11 the liability of the city must rest upon some ground of fault or neglect on the part of its officers who are charged with the care of the streets. Such fault or neglect is no more involved in the carrying of snow upon the sidewalk by the feet of travellers than in its fall there from the clouds.” “ This condition, so inevitable an incident of our climate, does not of itself render the city liable, without some other element or evidence of fault or neglect.” In these well chosen words a sound proposition is stated, which is also recognized and approved in Luther v. Worcester, 97 Mass. 268.
The judgment in the case of Nason v. Boston, in my opinion, must be considered as marking the .extreme limit to which the court should go in that direction. It does not reach the present case. Both cases cited turn upon the distinction between effects produced by causes opérating suddenly and extensively, and which may continue or be renewed for such length of time that the highest diligence cannot prevent or remedy them, and those preventable defects which result from special and local causes, and against which it is practicable for towns to make adequate provision.
It is not necessary further to point out the additional evidence and elements of neglect, which appear in the present case and distinguish it from each of the others.
I regret that I feel compelled to disagree with a majority of my associates, in the judgment to which they come. I am authorized by Mr. Justice Ames to say that he joins in the dissent

Exceptions sustained.